Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2017

                                    No. 04-16-00792-CR

                                  Travis Leslie NORTON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR0790
                          Honorable Philip Kazen, Judge Presiding


                                       ORDER

       The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
due on November 27, 2017.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court